Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 28, 2022

                                       No. 04-21-00554-CV

                         COMPLEX REHAB TECHNOLOGIES, LLC,
                                     Appellant

                                                 v.

                                        Tomas MOLINA,
                                           Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020CI23933
                         Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       Appellee filed a motion requesting this court order the parties to mediate their dispute.
Appellant filed a written response objecting to mediation. Appellee’s request to order mediation
is DENIED.

           It is so ORDERED January 28, 2022.


                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT